DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claim objections have been withdrawn in view of the claim amendments.

Allowance
Claims 21-40 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in independent claims 21, 28, and 35: “receiving, by one or more computers that are associated with an off-chain platform that provides a private key hosting service for an institution, a private key for the institution”, “after (i) the blockchain invokes a data authorization smart contract using information identifying the data user and the institution that is included in the authentication request transaction, (ii) the blockchain generates an authorization request event that includes information identifying the data user and the institution, in response to the blockchain invoking the data authorization smart contract, and (iii) the institution which controls access to the target data transmitting, in response to the blockchain generating the authorization request event, an authorization confirmation transaction to the blockchain to indicate that the institution agrees to provide the data user with access to the target data, obtaining, by the one or more computers that are associated with the off-chain platform, a transaction execution result event indicating that the institution has agreed to provide the data user 
	Dependent claims are allowed as they depend from allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436